IN BANC.
APPEAL DISMISSED.
This is a motion to dismiss an appeal upon two grounds: First, that this court has no *Page 210 
jurisdiction; and, second, that the defendant is a fugitive from justice, and no bond on appeal has been filed, and no certificate of probable cause issued.
It appears from the record and an affidavit on the file that the defendant was arrested on the charge of violating city Ordinance No. 32,939 of the City of Portland, Oregon; that on the twelfth day of August, 1924, in municipal court, he was duly tried and convicted of the offense, adjudged guilty and sentenced to serve ninety days in jail and to pay a fine of $500; that thereupon he appealed to the Circuit Court of Multnomah County and upon trial in that court was again convicted of the offense charged, and on the twentieth day of October, 1924, it was adjudged that he should pay a fine of $500 and serve a jail sentence of six months in the city jail of the City of Portland. On October 24, 1924, he served and filed a notice of appeal to this court, and on the twenty-fourth day of December, 1924, filed his transcript on appeal here.
It appears from the affidavit that the defendant was by order of the Circuit Court on the seventh day of November, 1924, required to appear in person or perfect his appeal to the Supreme Court at that time by securing a bond; that he has not secured any bond, nor perfected his appeal, nor rendered his person in execution of the judgment, but is a fugitive from justice.
It is a substantial and just rule that courts will not hear an appeal while the appellant is fleeing from justice, and this, of itself, would be sufficient reason for dismissing this appeal. But, aside from this, we have held, in the case of Portland v.White, 106 Or. 169 (211 P. 798), that no appeal lies from the Circuit Court to this court upon a judgment of conviction *Page 211 
in the Circuit Court for a violation of a city ordinance of the City of Portland.
The appeal will therefore be dismissed.
APPEAL DISMISSED.